PER CURIAM.
These are two cases involvipg the final distribution of assets in the matter of the bankruptcy of the Hamilton Ridge Lumber Corporation, other phases of which bankruptcy have been before this court. And, in view of our decision in the case of No. 2680, Hamilton Ridge Lumber Sales Corporation et, al. v. John T. Wilson et al., 25 F.(2d) 592, made by us at a former date of this term, and after a careful consideration of the various questions passed’ on by the judge below, with regard to the distribution of assets, we are of the opinion that there are no errors in the decree complained of. We are also of the opinion that said decree distributes said assets in an equitable and proper manner, and it is therefore affirmed.